Citation Nr: 0504886	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  92-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for degenerative joint 
disease of the cervical spine, left shoulder, both wrists, 
and both ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 1974.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The record shows that 
the Board remanded this case to the RO initially in January 
1994 at which time it referred the issue of service 
connection for gout to the RO, and then in September 1996 at 
which time the referral characterized the issue as secondary 
service connection for gout.  The case was again remanded in 
November 1998 primarily for consideration of other matters 
not currently on appeal.  

In January 2002 and October 2003, the Board remanded the 
issues of entitlement to service connection for gout, and for 
degenerative joint disease of the cervical spine, the left 
shoulder, the wrists and the ankles for additional 
development.  The case was recently returned to the Board for 
appellate consideration.  In the October 2003 decision, the 
Board granted secondary service connection for kidney disease 
identified as renal insufficiency and polycystic kidney 
disease.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
establishes that an increase in the severity of gout cannot 
satisfactorily be dissociated from service-connected kidney 
disease.

2.  The competent and probative medical evidence of record 
establishes that an increase in the severity of degenerative 
joint disease of the cervical spine, the left shoulder, the 
wrists and the ankles cannot satisfactorily be dissociated 
from service-connected kidney disease.


CONCLUSIONS OF LAW

1.  Gout is aggravated by a service-connected kidney disease.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  Degenerative joint disease of the cervical spine, the 
left shoulder, the wrists and the ankles is aggravated by 
service-connected kidney disease.  38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.310(a); Allen, supra.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the veteran has established service 
connection for a left knee disability now rated as total left 
knee arthroplasty rated as 60 percent disabling, degenerative 
joint disease of the left knee rated as 10 percent disabling, 
degenerative joint disease of the right knee rated as 20 
percent and polycystic kidney disease rated as 
noncompensable.  He has established entitlement to a total 
disability evaluation for compensation purposes based on 
individual unemployability (TDIU) from July 2001.  

The service medical records are unremarkable regarding the 
joints other than the left knee.  The record shows that the 
Board in September 1979 granted service connection for 
chondromalacia of the left patella as superimposed upon a 
preexisting disability of the left knee.  

Private medical records from JAJ (initials), MD, mention gout 
with respect to the left knee and the ankles during the mid 
1980's.  

Dr. WLP reported in April 1984 that it was possible the 
veteran's knee injury was causing right ankle problems.  

VA records showed X-ray evidence of arthritis of both knees 
in early 1985 described as mild in the right knee on 
examination late in December 1995.  The examiner in late 1995 
noted elevated uric acid and stated that gout could certainly 
exacerbate the arthritic changes in the veteran's knee.  VA 
examinations in 1996 and 1997 were directed primarily the 
evaluation of the left knee disability.  

In October 1997 RBH, MD, wrote that the veteran had recurrent 
flare-ups of gout and intermittently he would have an 
unpredictable flare-up of gouty arthritis that was difficult 
to predict.  

Records from Dr. JAJ show gout referenced in the late 1990's 
and the veteran's complaint of joint pain in the knees, 
shoulders, hands and ankles.  Dr. JAJ stated in January 1999 
that the veteran had severe gout, degenerative joint disease 
and renal failure and chronic pain and that the nonsteroid 
anti-inflammatory medication used to treat his arthritis 
aggravated renal failure and therefore his therapy was 
difficult and painful episodes were unavoidable.  Records 
from Dr. JAJ show in 1998 the veteran complaining of pain in 
the left shoulder, right wrist and right ankle and reporting 
VA told him this was arthritis.  

Contemporaneous VA records noted gout in late 1997 with the 
veteran reporting swelling of the left knee and the ankles.  
An X-ray of the right wrist in August 1997 was read as most 
likely showing an old healed fracture.  VA reports in late 
1998 show degenerative joint disease of the cervical spine.

Dr. JAJ provided records showing X-ray evidence of left 
shoulder arthritis in late 1998 with additional complaints 
from the veteran of right ankle and right wrist pain.  He 
noted the veteran was not a "great candidate" for 
nonsteroid anti-inflammatory medication because of kidney 
disease.  

Dr. JAJ wrote in September 1999 that the veteran was followed 
for gout and degenerative arthritis and that he believed his 
arthritis of the neck, knees, hips and ankles was 
interrelated as one degenerative arthritis process.  Dr. JAJ 
stated there was no evidence the arthritis was limited to one 
joint and that he believed the veteran had a systemic 
problem.  In addition Dr. JAJ stated that because of a 
polycystic kidney disease and other medical problems the 
treatment for arthritis was very difficult since the veteran 
had an intrinsic kidney problem.  The corresponding clinical 
records noted the veteran had diffuse arthritis of all joints 
including the neck and shoulders, and that he had an acute 
gout exacerbation on top of the degenerative joint disease in 
the right ankle. 

A VA examiner of the knees in January 2001 noted the veteran 
stated he must limit use of pain medication in order to 
preserve his renal function.  The examiner noted that he took 
allopurinol and colchicine for gouty arthritis and used the 
medication when his knee symptoms became severe.  

In May 2001, Dr. RBH wrote that he had been involved with the 
treatment of the veteran's kidney disease and that the 
veteran continued to have difficulty with recurrent gouty 
arthritis.  Dr. RBH stated that because of the renal disease, 
treatment options regarding the veteran's gout are limited 
and that he was on maximum therapy at this point.  Even so he 
continued to have intermittent flare-ups of gout in various 
joints that affected ambulation and when in the wrist or 
elbow could affect dexterity.  In addition gout could 
influence the progression of the renal disease.

Dr. JAJ wrote in June 2001 that patients with arthritis 
usually get better with anti-inflammatory drugs, but that in 
the veteran's case, they could not be prescribed because of 
poor kidney function.  Thus, he had only Tylenol to relieve 
pain and since he did not get good control of his arthritic 
pain, he had to miss many days off from work and could not 
keep up with rigors of employment.  


The record received from the Social Security Administration 
(SSA) contained essentially the same statement from Dr. JAJ 
dated in October 2001.  The SSA judge found that Dr. JAJ's 
assessment as reported in October 2001 was more consistent 
with the evidence of record as a whole, which included VA and 
SSA evaluations.  

In March 2002 Dr. JAJ wrote that the veteran had gout since 
he was seen initially in 1991.  He had degenerative arthritis 
as well that was obviously a multisystem disease and 
inflammatory changes occurred throughout his body and the 
disease was probably exacerbated by initial injury of the 
knees and was a systemic problem.  Dr. JAJ stated it was not 
uncommon for patients to have flare-ups of gout and other 
multisystem arthritic changes after periods of stress 
including injuries and other stressful moments.

A VA genitourinary examiner in May 2002 reported polycystic 
kidney disease and gout with severe recurrent gouty arthritis 
of multiple joints especially the wrists and ankles that was 
not related to the military.  The examiner also noted the 
veteran could not take certain anti-inflammatory medication 
on account of his kidney disease, and that as noted 
elsewhere, the degenerative joint disease and gout could not 
be optimally treated.  In conclusion the examiner stated the 
treatment options for the joint disease of the knees had 
become very limited and as a result the veteran experienced 
more pain and functional loss that would be estimated as 
severe.  

In an addendum in August 2002 the examiner stated the renal 
insufficiency was due to kidney disease, and not the 
nonsteroid anti-inflammatory medication for arthritis.  As a 
result of this failure, the veteran could not use the anti 
inflammatory medication which he needs on a daily basis for 
degenerative joint disease and recurrent gouty arthritis, 
which would worsen his renal failure.

The VA examiner of the joints in May 2002 reported 
degenerative joint disease of the left shoulder with moderate 
functional loss, degenerative joint disease of the ankles 
with mild functional loss and of the wrists, as well as gout 
and gouty arthritis affecting mostly the wrists, ankles and 
elbows with severe functional loss from pain from recurrent 
attacks.  

The examiner of the spine reported cervical spondylosis 
causing moderate functional loss and impairment and opined 
that the spondylosis was not related to the service or 
service-connected disability of either knee.

In a September 2002 statement Dr. JAJ noted the veteran had a 
severe problem with degenerative arthritis and needed 
nonsteroid anti-inflammatory drugs but because of the kidney 
function, he could not receive the maximal benefits from this 
class of drugs.  As a result the arthritic problem was more 
critical that would be expected and was a disabling problem 
because of the inability to tolerate routine therapy.

A VA examiner in January 2003 opined that it was as likely as 
not that the use of nonsteroid anti-inflammatory drugs 
worsened the veteran's kidney function by a mild degree.  The 
examiner opined that it was not likely that the veteran's 
gout, left shoulder condition, or knots in his ankles are the 
result of the service-connected knee disability.   

In a March 2004 statement, Dr. JAJ again stated that the 
veteran had a problem with severe arthritis and needed 
nonsteroid anti-inflammatory medication to treat it.  It 
could not be treated appropriately on account of his kidney 
disease.  He continued to have pain, a significant amount of 
pain, in reference to this problem. 


Criteria
Secondary Service Connection

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for gout and for degenerative joint disease of the 
cervical spine, the left shoulder, the wrists and the ankles, 
as secondary to service-connected disability has been 
properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits the veteran seeks in 
this appeal.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Secondary Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) 

(Observing that in a case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Board reiterates the requirements to prevail on a claim 
of entitlement to secondary service connection.  Service 
connection may be granted for a disorder which is proximately 
due to, the result of or aggravated by a service-connected 
disability.  In this regard the veteran has been diagnosed 
with gout and degenerative disease of the claimed joints.  

The Board is obligated to determine the credibility and 
probative value of the certifying physician's opinion as 
evidence to be used in adjudicating the appeal.  Under the 
United States Court of Appeals (CAVC) case law, the Board 
must analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The CAVC has stated that in evaluating the probative value of 
medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may not reject medical opinions based on its own 
medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App 171 (1991) holding that 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  However, the 
appellant's contentions in support of his claim do not 
constitute competent evidence to support the claim.  The CAVC 
has held that a lay person can provide probative eyewitness 
evidence of visible symptoms but is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992), such as 
medical diagnosis or medical causation.  

The Board's review of the evidentiary record discloses that 
the evidentiary record contains contrary competent medical 
opinions on the question of secondary causation.  The VA 
examiners in May 2002 and January 2003 against the claim and 
the veteran's personal physician on record arguing basically 
the veteran's arthritis is a systemic process.  This is only 
one theory of compensation available in this case and the 
Board will discuss the alternative theory of aggravation, 
which has undisputed favorable medical opinion.  

In essence either theory will provide the benefit sought and 
the favorable determination of the claim on the theory of 
aggravation essentially moots the claim brought under the 
theory of secondary service connection based on causation.  

Essentially, the outcome of the claim rests upon the opinions 
directed to aggravation of gout and multiple joint arthritis 
that the Board finds persuasive.  In this regard the Board 
endeavors to liberally apply the pertinent governing criteria 
to the evidentiary record to include the medical opinions 
obtained and associated with the record.  

The opinion of the veteran's personal physician is based upon 
his ongoing treatment of the veteran and observance of his 
symptomatology.  Neither VA opinion cited above directed any 
comment or reasoning against service connection based upon 
aggravation.  

However an opinion from a VA physician in May 2002 clearly 
supported the theory of aggravation by stating neither gout 
nor arthritis could be optimally treated on account of the 
kidney disease, which is a service-connected disability.  
Furthermore the examiner opined the veteran would experience 
greater pain and functional loss that would be estimated as 
severe.  

Dr. RBH in his 1997 opinion supported this theory by noting 
painful episodes of gout and arthritis were unavoidable 
because of treatment limitations imposed by the kidney 
disease.  Dr. RBH explained in his 2001 opinion that 
treatment options for gout were limited because of renal 
disease and even with maximum therapy the veteran continued 
to have flare-ups that affected ambulation and dexterity.  

The veteran's primary physician, Dr. JAJ noted in support 
that because the veteran could not get good control of his 
joint disease, he had limitations in employment and would 
miss work.  He also noted in support of aggravation that the 
arthritic problem was more critical than would be expected 
and a disabling problem since the veteran could not tolerate 
routine therapy.  Thus, he summarized in late 2002 that the 
veteran could not be appropriately treated on account of the 
kidney problem.  In June 2001 Dr. JAJ also noted that 
patients with arthritis usually improved with anti-
inflammatory drugs.  

Thus, the Board finds that the evidentiary record is at least 
in equipoise so as to warrant a favorable determination of 
the claimant's appeal.  While VA examiners have opined that 
it is not likely that the veteran's gout or multiple joint 
arthritis are directly caused by his service-connected left 
knee disability, the private physicians directly involved in 
his care have opined persuasively that the service-connected 
kidney disease aggravates the veteran's clearly established 
gout and multiple joint arthritis on account of ineffective 
treatment that renders the manifestations more severe, 
thereby producing additional functional impairment of the 
affected joints than would reasonably be expected.  This 
opinion is not contradicted in the record.


In view of the evidentiary record and with application of all 
pertinent governing criteria, the Board finds that the 
increased severity of the veteran's gout and multiple joint 
arthritis cannot satisfactorily be dissociated from treatment 
limitations for each imposed by his service-connected kidney 
disease, thereby warranting entitlement to a grant of 
secondary service connection based on aggravation.  

The individuals who have expressed the positive secondary 
association consist of a treating physician for kidney 
disease and multiple joint arthritis and gout and at least 
one VA opinion adds support for the theory of aggravation 
based upon increased functional impairment that results from 
inadequate treatment on account of a service-connected 
disability.  These opinions are of substantial probative 
value and place the evidentiary record definitely in favor of 
a grant of the benefit sought on appeal.  The competent 
medical opinions in favor of a secondary relationship based 
on aggravation are not called into question by any opposing 
opinion of record since negative VA opinions are not directed 
to this therapy of service connection and there is one VA 
opinion of record supporting it.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004); Allen 
v. Brown, 7 Vet. App. 439 (1995).


ORDER

Entitlement to service connection for gout as secondary to 
service-connected renal insufficiency and polycystic kidney 
disease is granted.

Entitlement to service connection for degenerative joint 
disease of the cervical spine, the left shoulder, the wrists 
and the ankles as secondary to service-connected renal 
insufficiency and polycystic kidney disease is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


